                Case 4:21-cv-04531-DMR Document 7 Filed 07/12/21 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF ADRIAN R. BACON, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       NOTHERN DISTRICT OF CALIFORNIA
10

     ABANTE ROOTER AND                              )      Case No.
11
     PLUMBING INC, individually and on              )
12
     behalf of all others similarly situated,       )      4:21-cv-04531-DMR
13   Plaintiff,                                     )
                                                    )      NOTICE OF VOLUNTARY
     vs.
14
                                                    )      DISMISSAL OF ACTION WITH
     CROSSCOUNTRY MORTGAGE,
                                                    )      PREJUDICE AS TO PLAINTIFF
15   LLC, and DOES 1 through 10,
                                                    )      AND WITHOUT PREJUDICE AS
     inclusive, and each of them,
16
                                                    )      TO THE PUTATIVE CLASS.
     Defendant(s).
17                                                  )
18
                                                    )
                                                    )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant           to         the               Fed.             R.       Civ.   P.
25   Respectfully submitted this 12th Day of July, 2021,
26
                                               By: s/Adrian R. Bacon Esq.
27
                                                    Adrian R. Bacon
28                                                Attorney for Plaintiff



                                         Notice of Dismissal - 1
             Case 4:21-cv-04531-DMR Document 7 Filed 07/12/21 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on July 12, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on July 12, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
